Filed pursuant to Rule 424(b)(3) Registration No. 333-133377 PROSPECTUS SUPPLEMENT NO. 9 to prospectus dated July 26, 2006 DEER VALLEY CORPORATION Up to 43,556,851 Shares Common Stock This prospectus supplement supplements information contained in the prospectus dated July 26, 2006 relating to the offer and sale by the selling shareholders identified in the prospectus of up to 43,556,851 shares of our common stock.This prospectus supplement includes our attached Quarterly Report on Form 10-QSB, which wasfiled with the U.S. Securities and Exchange Commission on November 6, 2007. The information contained in such report is dated as of the date of such report.This prospectus supplement should be read in conjunction with the prospectus dated July 26, 2006, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus dated July 26, 2006, including any supplements or amendments thereto. Investing in the shares involves risks and uncertainties.See “Risk Factors” beginning on page 10 of the prospectus dated July 26, 2006 and the risk factors included in our Annual Report on Form 10-KSB for the year ended December 30, 2006. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is December 12, 2007. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [√]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 114800 DEER VALLEY CORPORATION (Exact name of Registrant as specified in its charter) Florida 20-5256635 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 4218 W. Linebaugh Avenue, Tampa, FL 33624 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(813) 885-5998 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [√]No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [√] The Registrant had 8,592,929 shares of Common Stock, par value $0.001 per share, outstanding as of September 29, 2007. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Financial Statements F-1 Consolidated Balance Sheet As of September 29, 2007 (unaudited) F-2 Consolidated Statements of Operations Three and Nine Months ended September 29, 2007 (unaudited) Three and Nine Months ended September 30, 2006 (unaudited) F-3 Consolidated Statements of Cash Flows Nine Months ended September 29, 2007 (unaudited) Nine Months ended September 30, 2006 (unaudited) F-4 Notes to Consolidated Financial Statements (unaudited) F-5 Item 2 Management's Discussion and Analysis 3 Item 3 Controls and Procedures 10 PART II OTHER INFORMATION 11 Item 1 Legal Proceedings 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Item 5 Other Information 11 Item 6 Exhibits 12 Unless otherwise indicated or the context otherwise requires, all references below in this filing to “we,” “us,” the “Company,” and "Deer Valley"are to Deer Valley Corporation, a Florida corporation, together with its wholly-owned subsidiary, Deer Valley Homebuilders, Inc., an Alabama corporation. PART IFINANCIAL INFORMATION Item 1.Financial Statements Deer Valley Corporation & Subsidiary Consolidated Financial Statements Contents: Consolidated Balance Sheet as of September 29, 2007 (unaudited) F-2 Consolidated Statements of Operations for the three and nine month periods ended September 29, 2007 and September 30, 2006 (unaudited) F-3 Consolidated Statements of Cash Flows for the nine month periods ended September 29, 2007 and September 30, 2006 (unaudited) F-4 Notes to Consolidated Financial Statements (unaudited) F-5 F-1 Deer Valley Corporation & Subsidiary Consolidated Balance Sheet ASSETS September 29, 2007 (unaudited) Cash $ 5,521,043 Accounts receivable 9,870,432 Inventory 1,988,054 Prepaid expenses and other current assets 960,318 18,339,846 Property, plant and equipment, net 3,133,252 Goodwill 6,506,148 Other assets 109,206 6,615,354 $ 28,088,453 LIABILITIES AND STOCKHOLDERS'EQUITY Current maturities on long term debt $ 5,019,526 Accounts payable & accrued expenses 5,121,818 Accrued warranties 2,100,000 Accrued preferred dividends 89,578 12,330,919 Accrued earnout, net of current maturities 2,016,956 Long-term debt, net of current maturities 1,888,810 3,905,767 16,236,686 Series A Preferred stock, $0.01 par value, 750,000 shares authorized, 637,275 shares issued and outstanding 6,372,745 Series B Preferred stock, $0.01 par value, 49,451 shares authorized, 0 shares issued and outstanding - Series C Preferred stock, $0.01 par value, 26,750 shares authorized, 26,750 shares issued and outstanding 267 Series D Preferred stock, $0.01 par value, 132,081 shares authorized, 0 shares issued and outstanding - Series E Preferred stock, $0.01 par value, 1,000,000 shares authorized, 1,000,000 shares issued and outstanding 10,000 Common stock, $0.001 par value, 100,000,000 shares authorized, 8,592,929 shares issued and outstanding 8,594 Additional paid-in capital 35,145,189 Retained earnings and accumulated deficit (29,685,030 ) 11,851,765 $ 28,088,453 See notes to consolidated financial statements F-2 Deer Valley Corporation & Subsidiary Consolidated Statements of Operations For the three month period ended For the nine month period ended September 29, September 30, September 29, September 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) REVENUE $ 18,103,462 $ 16,901,751 $ 45,803,829 $ 48,767,224 COST OF REVENUE 15,094,281 14,688,814 38,823,118 41,289,963 GROSS PROFIT 3,009,181 2,212,937 6,980,712 7,477,261 OPERATING EXPENSES: Depreciation 10,147 8,187 30,396 24,240 Selling, general and administrative 1,881,300 1,557,614 5,125,723 4,520,552 TOTAL OPERATING EXPENSES 1,891,447 1,565,801 5,156,119 4,544,792 OPERATING INCOME 1,117,735 647,136 1,824,592 2,932,469 OTHER INCOME (EXPENSES) Other income - 34,496 - 65,740 Interest income 54,549 - 169,117 - Interest expense (44,848 ) (37,077 ) (122,141 ) (72,742 ) TOTAL OTHER INCOME/(EXPENSES) 9,700 (2,581 ) 46,976 (7,002 ) INCOME BEFORE INCOME TAXES 1,127,435 644,555 1,871,568 2,925,467 INCOME TAX EXPENSE (376,563 ) (240,019 ) (755,409 ) (1,064,628 ) NET INCOME $ 750,872 $ 404,536 $ 1,116,159 $ 1,860,840 Dividends to preferred stockholders (89,577 ) (114,957 ) (310,816 ) (356,739 ) Deemed dividend to preferred stockholders on beneficial conversion feature - (5,206,294 ) - (8,777,025 ) Net Income Available to Common Shareholders $ 661,295 $ (4,916,715 ) $ 805,343 $ (7,272,925 ) Net Income/(Loss) Per Share (Basic) $ 0.08 $ (0.84 ) $ 0.09 $ (2.79 ) Net Income/(Loss) Per Share (Fully Diluted) $ 0.03 $ (0.84 ) $ 0.05 $ (2.79 ) Weighted Average Common Shares Outstanding 8,513,004 5,824,933 8,493,349 2,608,311 Weighted Average Common and Common Equivalent Shares Outstanding 22,160,943 5,824,933 22,661,663 2,608,311 See notes to consolidated financial statements F-3 Deer Valley Corporation & Subsidiary Consolidated Statements of Cash Flows For the nine month period ended September 29, September 30, 2007 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,116,159 $ 1,860,840 Adjustments to reconcile net income to net cash provided for/used in operating activities: Depreciation and amortization 205,768 137,213 Stock based compensation 119,903 8,651 (Gain) on sale of property and equipment - (14,624 ) Changes in assets and liabilities: (Increase) in receivables (7,695,434 ) (1,328,448 ) (Increase) in inventories (690,410 ) (1,203,113 ) (Increase) in prepayments and other assets (758,142 ) (93,323 ) Increase in accounts payable 1,020,402 844,480 Increase in income taxes payable 687,840 1,054,339 Increase in estimated warranties 35,000 800,000 Increase/(decrease) in accrued expenses (368,040 ) (1,432,869 ) CASH FLOW PROVIDED FOR (USED IN) OPERATING ACTIVITIES $ (6,326,953 ) $ 633,146 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment (116,910 ) (1,042,447 ) Purchase of Subsidiary, net of cash acquired - (3,543,738 ) Proceeds from sales of marketable securities - 151,418 CASH FLOW USED IN INVESTING ACTIVITIES $ (116,910 ) $ (4,434,767 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from preferred issuances - 7,728,780 Accrual of earnout - - Proceeds from issuance of notes payable 4,495,844 476,481 Proceeds from the exercise of warrants 37,910 - Loan costs - (98,950 ) CASH FLOW PROVIDED BY FINANCING ACTIVITIES $ 4,533,755 $ 8,106,311 NET INCREASE (DECREASE) IN CASH $ (1,910,109 ) $ 4,304,690 CASH, Beginning $ 7,431,152 $ 221 CASH, Ending $ 5,521,043 $ 4,304,911 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 117,303 $ 42,839 Taxes $ 750,000 $ 775,000 SUPPLEMENTAL DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES: Additional purchase price accrued under earnout provision $ - $ 1,811,901 Accrual of dividends on preferred stock $ 310,816 $ 356,739 Deemed dividend on beneficial conversion feature $ - $ 8,777,025 See notes to consolidated financial statements F-4 Deer Valley Corporation &
